United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2645
                                   ___________

Christie N. Schneider,                  *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Sullivan College; A. R. Sullivan;       *
Stephen Coppeck; Greg Cawthorn;         * [UNPUBLISHED]
James M. Kearfoit; Sullivan University, *
formerly known as Sullivan College,     *
                                        *
            Appellees.                  *
                                  ___________

                             Submitted: October 6, 2006
                                Filed: October 12, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Christie N. Schneider appeals the district court’s1 adverse grant of summary
judgment in her employment discrimination action. Having carefully reviewed the
record and considered the parties’ arguments, we agree with the district court that

      1
       The Honorable Lewis M. Blanton, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Schneider failed to create any trialworthy issues as to whether she filed a valid Equal
Employment Opportunity Commission charge related to her Title VII claim, or
whether her Missouri Human Rights Act claim was timely.2 See Torres v. UNUM
Life Ins. Co. of Am., 405 F.3d 670, 677 (8th Cir. 2005) (de novo standard of review).
To the extent she is challenging the denial of her motion for reconsideration--
construed as a motion under Federal Rule of Civil Procedure 59(e)--we find no abuse
of discretion. See Perkins v. U.S. West Communications, 138 F.3d 336, 340 (8th Cir.
1998) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
       Schneider has waived her other claims, see Watson v. O’Neill, 365 F.3d 609,
614 n.4 (8th Cir. 2004); and we decline to address her newly raised claim under the
Americans with Disabilities Act, see Stone v. Harry, 364 F.3d 912, 914 (8th Cir.
2004).

                                         -2-